Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-22 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-11 recite a method, claims 12-19 recite a handheld device, and claims 20-22 recite a system and therefore fall into a statutory category.

	Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method and a handheld device for predicting the sale price of a subject real estate listing based on the analysis of information and a method for predicting the number of showings of a subject real estate listing based on the analysis of information, which under its broadest reasonable interpretation, covers concepts of Mental Processes.  

In the present case concepts directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) such as predicting sale price or the number of showings for a subject real estate listing based on the analysis of information. The abstract idea portion of the claims is as follows: 

(Claim 1) A method for determining a sale price for a subject real estate listing, comprising: receiving data regarding a subject real estate listing [from a handheld device] operating [a predictive showing change application]; comparing the data regarding the subject real estate listing with a multiple of comparable real estate listings; and determining an output that compares a number of showings for a suggested price of the subject real estate listing compared to a number of showings based on the multiple of comparable real estate listings. 
(Claim 12) [A handheld device], comprising: [a power supply; a memory] to store executable instructions for operation of a predictive showings change application;[ a processor in communication with the memory and the power supply, the processor] operable to execute the executable instructions to receive data regarding a subject real estate listing and a multiple of comparable real estate listings on [the predictive showings change application]; and [a display in communication with the processor], [the display] configured for displaying an output on the predictive showings change application that compares a number of showings for a suggested price of the subject real estate listing compared to a number of showings based on the multiple of comparable real estate listings.  (Claim 20) A method for predicting a number of showings for a subject real estate listing, comprising: identifying a subject real estate listing; identifying a multiple of comparable properties to the subject real estate listing; determine showings associated with the multiple of comparable properties; comparing an average number of showings for the multiple of comparable properties to a number of showings of the subject property at a current price; and predicting a number of showings for the subject property based on the average number of showings for the multiple of comparable properties for a suggested price where the portions that are not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes method, handheld device, and another method for performing mental processes (predicting the sale price or the number of showings for a subject real estate property based on the analysis of information). 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: transmitting information ((Claim 1 receiving data regarding a subject real estate listing from a handheld device operating a predictive showing change application; (Claim 12) to receive data regarding a subject real estate listing and a multiple of comparable real estate listings on the predictive showings change application and processing information ((Claim 1) comparing the data regarding the subject real estate listing with a multiple of comparable real estate listings; and determining an output that compares a number of showings for a suggested price of the subject real estate listing compared to a number of showings based on the multiple of comparable real estate listings. (Claim 12) displaying an output on the predictive showings change application that compares a number of showings for a suggested price of the subject real estate listing compared to a number of showings based on the multiple of comparable real estate listings.  (Claim 20) identifying a subject real estate listing; identifying a multiple of comparable properties to the subject real estate listing; determine showings associated with the multiple of comparable properties; comparing an average number of showings for the multiple of comparable properties to a number of showings of the subject property at a current price; and predicting a number of showings for the subject property based on the average number of showings for the multiple of comparable properties for a suggested price.  

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea in a generic computing environment incorporating generic machinery including:

A handheld device. (See paragraph 39 of the Specification)
A power supply. (See paragraph 46 of the Specification and Figure 2 of the Drawings.)
A processor. (See paragraph 46 of the Specification)
A memory. (See paragraph 46 of the Specification)
A predictive showings application. (See paragraph 60 of the Specification)
Instructions. ((See paragraph 80 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-11, 13-19, and 21-22 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-11, 13-19, and 21-22 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use further comprising determining the output based on an average number of showings of the multiple of comparable real estate listings  and does not add significantly more to the claims. Therefore dependent claim 2 is also non-statutory subject matter. 

Dependent claim 3 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the receiving data regarding the subject real estate listing includes receiving a current price for the subject real estate listing and does not add significantly more to the claims. Therefore dependent claim 3 is also non-statutory subject matter. 

 wherein the receiving data regarding the subject real estate listing includes receiving the suggested price via a slider bar on the handheld device  and does not add significantly more to the claims. Therefore dependent claim 4 is also non-statutory subject matter. 

Dependent claim 5 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the receiving data regarding the subject real estate listing includes pulling MLS data and does not add significantly more to the claims. Therefore dependent claim 5 is also non-statutory subject matter. 

Dependent claim 6 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use further comprising displaying the output in an interactive manner and does not add significantly more to the claims. Therefore dependent claim 6 is also non-statutory subject matter. 

Dependent claim 7 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use further comprising displaying the output as a graph and does not add significantly more to the claims. Therefore dependent claim 7 is also non-statutory subject matter. 

Dependent claim 8 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the graph includes a line graph based on the current price over a time period and does not add significantly more to the claims. Therefore dependent claim 8 is also non-statutory subject matter. 

Dependent claim 9 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the graph includes a line graph based on the suggested price over a time period  and does not add significantly more to the claims. Therefore dependent claim 9 is also non-statutory subject matter. 

Dependent claim 10 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the graph includes a line graph representing a number of showings based on the current price and does not add significantly more to the claims. Therefore dependent claim 10 is also non-statutory subject matter. 

Dependent claim 11 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the graph includes a line graph representing a number of showings based on the suggested price and does not add significantly more to the claims. Therefore dependent claim 11 is also non-statutory subject matter. 

Dependent claim 13 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the executable instructions include executable instruction to display the output in an interactive manner and does not add significantly more to the claims. Therefore dependent claim 13 is also non-statutory subject matter. 

Dependent claim 14 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the executable instructions include executable instruction to display the output as a graph and does not add significantly more to the claims. Therefore dependent claim 14 is also non-statutory subject matter. 

Dependent claim 15 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the executable instructions include executable instruction to display the output as a line graph that compares the number of showings for the suggested price of the subject real estate listing compared to the number of showings based on the multiple of comparable real estate listings over a time period  and does not add significantly more to the claims. Therefore dependent claim 15 is also non-statutory subject matter. 

Dependent claim 16 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the time period is user selectable and does not add significantly more to the claims. Therefore dependent claim 16 is also non-statutory subject matter. 

Dependent claim 17 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the receiving data regarding the subject real estate listing is the current price as input by a user and does not add significantly more to the claims. Therefore dependent claim 17 is also non-statutory subject matter. 

Dependent claim 18 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the receiving data regarding a subject real estate listing is the current price as received by a listing recommendation server and does not add significantly more to the claims. Therefore dependent claim 18 is also non-statutory subject matter. 

Dependent claim 19 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the receiving data regarding a subject real estate listing is received as input via a slider and does not add significantly more to the claims. Therefore dependent claim 19 is also non-statutory subject matter. 

Dependent claim 21 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use receiving specific filters to identify the multiple of comparable properties  and does not add significantly more to the claims. Therefore dependent claim 21 is also non-statutory subject matter. 

Dependent claim 22 further limits the abstract idea by introducing the limitation furthers limit the abstract idea by generally linking to a field of use wherein the receiving specific filters to identify the multiple of comparable properties includes selecting filters from MLS data and does not add significantly more to the claims. Therefore dependent claim 22 is also non-statutory subject matter. 

In conclusion, the claims are directed to the abstract idea of Mental Processes, (including an observation, evaluation, judgment, opinion) such as predicting the sale price or number of showings for a subject real estate property, therefore it falls under the Mental Processes grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lazarre et al. (US 20110066561).

Referring to claim 20, 

Lazarre which is directed to leveraging usage of information regarding real estate offerings, discloses,

A method for predicting a number of showings for a subject real estate listing, comprising: identifying a subject real estate listing; (Woodard paragraph Lazarre paragraph 21 teaching a control circuit serves to gather information regarding a plurality of independent variables for a given real estate offering. The control circuit then uses this information in conjunction with a computer-calculated model to forecast one or more of real estate buyer demand (forward looking), real estate pricing (current market), and real estate marketing effectiveness (forward looking). Lazarre paragraph 22 teaching these teachings can express the aforementioned real estate marketing effectiveness prediction as a number or other metric that expresses a calculation regarding an expected number of showings for the given real estate offering. By one approach these showings can comprise in-person showings (as when the prospective buyer and/or their agent physically visit the real estate to make a personal study and assessment of that property). By another approach, in lieu of the foregoing or in combination therewith, these showings can comprise on-line showings that at least meet one or more predefined interaction criteria.)

identifying a multiple of comparable properties to the subject real estate listing; (Lazarre paragraph 78 disclosing one approach in these regards, comparable properties can be selected manually by a real estate agent or user with some electronic assistant (presuming availability of the data). Data can then be made available as users select similar properties for comparable reporting.)

determine showings associated with the multiple of comparable properties; (Lazarre paragraph 75 disclosing by one approach these teachings will provide for delivering a report on a periodic basis, such as once a week or month, to the sellers of a property. Such a report can contain property information, showing information, property feedback information from showing activity, comparable listing information, and guidance regarding the property's pricing, likelihood of selling within a given period of time, whether a price reduction is needed based on buyer demand, and whether offers have been received in a given timeframe. Additionally the report can contain aggregated in-person and/or virtual showing and on-line traffic data for a given location and/or similar properties to show market performance compared to the property being offered for sale.)

comparing an average number of showings for the multiple of comparable properties to a number of showings of the subject property at a current price; (Lazarre paragraph 75 disclosing by one approach these teachings will provide for delivering a report on a periodic basis, such as once a week or month, to the sellers of a property. Such a report can contain property information, showing information, property feedback information from showing activity, comparable listing information, and guidance regarding the property's pricing, likelihood of selling within a given period of time, whether a price reduction is needed based on buyer demand, and whether offers have been received in a given timeframe. Additionally the report can contain aggregated in-person and/or virtual showing and on-line traffic data for a given location and/or similar properties to show market performance compared to the property being offered for sale.) See also Lazarre Figure 11 illustrating the average number of showings for similar listings compared to the present average showings for the subject real estate property.)

and predicting a number of showings for the subject property based on the average number of showings for the multiple of comparable properties for a suggested price.  (Lazarre paragraph 21 teaching a control circuit serves to gather information regarding a plurality of independent variables for a given real estate offering. The control circuit then uses this information in conjunction with a computer-calculated model to forecast one or more of real estate buyer demand (forward looking), real estate pricing (current market), and real estate marketing effectiveness (forward looking). Lazarre paragraph 22 teaching these teachings can express the aforementioned real estate marketing effectiveness prediction as a number or other metric that expresses a calculation regarding an expected number of showings for the given real estate offering. By one approach these showings can comprise in-person showings (as when the prospective buyer and/or their agent physically visit the real estate to make a personal study and assessment of that property). By another approach, in lieu of the foregoing or in combination therewith, these showings can comprise on-line showings that at least meet one or more predefined interaction criteria. Lazarre paragraph 60 teaching this process 100 then provides the step 102 of using the aforementioned information in conjunction with a computer-calculated model to forecast one or more of current real estate buyer demand, proper real estate pricing (i.e., market appropriate and neither significantly over or under priced), and/or real estate marketing effectiveness.) Lazarre paragraph 72 teaching such an equation will yield, for example, a reduced number of predicted showings as the asking price rises with respect to the market-correct asking price. Such an approach can quantify a useful effectiveness metric for brokerages and/or individual agents and hence can be utilized to benchmark various brokerages and/or agents against one another. Such a benchmarking study can of course be further granulated to make such comparisons on the basis of property location, price range, type of property (single-family home versus multi-family dwelling, for example), square footage, property age, renovation history, and so forth as desired. Lazarre paragraph 75 teaching by one approach these teachings will provide for delivering a report on a periodic basis, such as once a week or month, to the sellers of a property. Such a report can contain property information, showing information, property feedback information from showing activity, comparable listing information, and guidance regarding the property's pricing, likelihood of selling within a given period of time, whether a price reduction is needed based on buyer demand, and whether offers have been received in a given timeframe. Additionally the report can contain aggregated in-person and/or virtual showing and on-line traffic data for a given location and/or similar properties to show market performance compared to the property being offered for sale. See also Lazarre Fig 11 illustrating the showing activity for the subject property to the comparable properties.)

Referring to claim 21, 

Lazarre further discloses receiving specific filters to identify the multiple of comparable properties. (Lazarre paragraph 34 disclosing returning now again to FIG. 1, this process 100 provides the step 101 of gathering information regarding a plurality of independent variables for a given real estate offering. This information can be gathered, for example, from one or more of the information sources 206 described above with respect to FIG. 2. The specific information gathered can and will vary from one application setting to another and can depend, for example, upon the design requirements and/or preferences of a given implementing administrator. Lazarre paragraph 60 dislcosing referring again to FIG. 1, this process 100 then provides the step 102 of using the aforementioned information in conjunction with a computer-calculated model to forecast one or more of current real estate buyer demand, proper real estate pricing (i.e., market appropriate and neither significantly over or under priced), and/or real estate marketing effectiveness. Lazarre paragraph 75 disclosing the outputted results as described herein can be conveyed to interested parties in any of a variety of ways. By one approach these teachings will provide for delivering a report on a periodic basis, such as once a week or month, to the sellers of a property. Such a report can contain property information, showing information, property feedback information from showing activity, comparable listing information, and guidance regarding the property's pricing, likelihood of selling within a given period of time, whether a price reduction is needed based on buyer demand, and whether offers have been received in a given timeframe.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 20110251974) in view of Bolen (US 20150269264). 

Referring to claim 1,

Woodard, which is directed to a system and method for determining the time a property will be on the market at a certain price based on the number of showings the property receives within a number of days after being listed and an approximation of a likely sale price for a desired on-market time, discloses,

A method for determining a sale price for a subject real estate listing, comprising: receiving data regarding a subject real estate listing (Woodard paragraph 9 disclosing the method analyzes a particular real property that is listed at a particular price, and which has been viewed a measured number of times during a time period after its listing. The method begins by analyzing a listing and sales database that contains transaction information corresponding to a plurality of real property listings with similar characteristics to the real property for which an estimate is to be generated (“newly listed property”). See also Woodard Figure 1.)

comparing the data regarding the subject real estate listing with a multiple of comparable real estate listings; (Woodard paragraph 9 disclosing the method analyzes a particular real property that is listed at a particular price, and which has been viewed a measured number of times during a time period after its listing. The method begins by analyzing a listing and sales database that contains transaction information corresponding to a plurality of real property listings with similar characteristics to the real property for which an estimate is to be generated (“newly listed property”).

and determining an output that compares a number of showings for a suggested price of the subject real estate listing compared to a number of showings based on the multiple of comparable real estate listings.  (Woodard paragraph 9 disclosing the method analyzes a particular real property that is listed at a particular price, and which has been viewed a measured number of times during a time period after its listing. The method begins by analyzing a listing and sales database that contains transaction information corresponding to a plurality of real property listings with similar characteristics to the real property for which an estimate is to be generated (“newly listed property”). Woodard paragraph 41 disclosing how a forecasting model can be constructed from a database of transaction and property records to forecast the number of on-market days or the expected sales price as compared to listing price for a newly listed property. In step 2702, the method is entered. In step 2704, a counter is initialized to zero; this counter tracks a certain number of viewings that must have occurred within a specified viewing period. In step 2706, the counter is checked to see if it is beyond the number of viewings that the model builder specified. If the counter is not beyond the number of viewings that the model builder specified, execution then transitions to step 2708, where all comparable listings with at least n showings within a time period N of being listed are selected. In this case, N denotes a fixed time period, such as 7 or 21 days, while n denotes a number of actual showings and/or web viewings. Execution then transitions to step 2710 where a number of quantities for the selected properties are calculated; the number of on-market days for the 10% of properties that sold the fastest (10% on-market days), the number of on-market days for the 10% of properties that took the long the longest to sell (90% on-market days), the percentage of listing price for the 10% of properties that received the lowest percentage of listing price (10% sales price ratio), the percentage of listing price received by the 10% of properties that received the highest percentage of listing price (90% sales price ratio), the median number of on-market days, and any other measures that are to be modeled. FIG. 10 is a graph created using the data from the table of FIG. 9 depicting the median sales price ratio that a newly listed property can expect to receive based on the number of viewings that the newly listed property receives within one day of listing. As with the other graphs, to fine tune projections, a best fit algorithm, such as an exponential trendline as illustrated, is used to actually project the median sales price ratio that a newly listed property can be expected to received.)

Woodard does disclose that the method may be executed on a computer with access to a listing and sales database. (See Woodard paragraph 34)

Woodard does not explicitly disclose receiving data regarding a subject real estate listing from a handheld device operating a predictive showing change application;

However Bolen, which is directed to an interactive real estate system for buying and selling real estate properties, teaches

receiving data regarding a subject real estate listing from a handheld device operating a predictive showing change application; (Bolen paragraph 11 teaching The inventive subject matter provides apparatus, systems and methods in which an interactive real estate system comprises a standardization engine communicatively coupled with a plurality of MLS databases. The standardization engine is configured to receive at least two sets of raw MLS data from at least two MLS databases having two different formats or data schemes. Bolen paragraph 38 the system of FIG. 1 also addresses a common concern of sellers, namely establishing a listing price that optimally balances price and on-market time. The system 100 is particularly useful when a buyer or seller has identified a property to buy or sell, to interactively guide the buyer or seller to a wise and appropriate decision, along with succinct explanations and as much relevant multiple listing service (“MLS”) supporting information and derived statistics as the buyer, seller, or real estate professional may wish to reference in support of his or her decision. Bolen paragraph 40 teaching the system can be implemented in one or more applications running on one or more computers (including smartphones, laptops computers, and tablets). Bolen paragraph 114 teaching optional property worksheets 1250 and 1260 for a buyer and seller respectively are provided so that the address and MLS number of a specific property of interest may be added. However, if the property address or MLS number is provided, the real estate professional may use such information to further assist the buyer or seller. Illustratively, the real estate professional may have access to various tools and statistics modules not available to the public, which may be used to further assist the buyer or seller.)

One of ordinary skill in the art would have been motivated before the effective filing date to combine the invention disclosed in Woodard and Bolen as they are directed to the same field of endeavor of the facilitating the sale of a property.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed in Woodard in view of Bolen to incorporate receiving data regarding a subject real estate listing from a handheld device operating a predictive showing change application with the motivation of implementing the invention on a variety of computing devices. (Bolen paragraph 40)

Referring to claim 2,

Woodard further discloses, further comprising determining the output based on an average number of showings of the multiple of comparable real estate listings.  (Woodard paragraph 41 disclosing how a forecasting model can be constructed from a database of transaction and property records to forecast the number of on-market days or the expected sales price as compared to listing price for a newly listed property. In step 2702, the method is entered. In step 2704, a counter is initialized to zero; this counter tracks a certain number of viewings that must have occurred within a specified viewing period. In step 2706, the counter is checked to see if it is beyond the number of viewings that the model builder specified. If the counter is not beyond the number of viewings that the model builder specified, execution then transitions to step 2708, where all comparable listings with at least n showings within a time period N of being listed are selected. In this case, N denotes a fixed time period, such as 7 or 21 days, while n denotes a number of actual showings and/or web viewings. Execution then transitions to step 2710 where a number of quantities for the selected properties are calculated; the number of on-market days for the 10% of properties that sold the fastest (10% on-market days), the number of on-market days for the 10% of properties that took the long the longest to sell (90% on-market days), the percentage of listing price for the 10% of properties that received the lowest percentage of listing price (10% sales price ratio), the percentage of listing price received by the 10% of properties that received the highest percentage of listing price (90% sales price ratio), the median number of on-market days, and any other measures that are to be modeled. See also Woodard Figure 16.  The examiner is interpreting that the average number of showings of the comparables is a measure that may be modeled for determining a forecast for the listed property based on the applied model.)

Referring to claim 3,

Woodard further discloses, wherein the receiving data regarding the subject real estate listing includes receiving a current price for the subject real estate listing.  (Woodard paragraph 41 disclosing how a forecasting model can be constructed from a database of transaction and property records to forecast the number of on-market days or the expected sales price as compared to listing price for a newly listed property. In step 2702, the method is entered. In step 2704, a counter is initialized to zero; this counter tracks a certain number of viewings that must have occurred within a specified viewing period. In step 2706, the counter is checked to see if it is beyond the number of viewings that the model builder specified. If the counter is not beyond the number of viewings that the model builder specified, execution then transitions to step 2708, where all comparable listings with at least n showings within a time period N of being listed are selected. In this case, N denotes a fixed time period, such as 7 or 21 days, while n denotes a number of actual showings and/or web viewings. Execution then transitions to step 2710 where a number of quantities for the selected properties are calculated; the number of on-market days for the 10% of properties that sold the fastest (10% on-market days), the number of on-market days for the 10% of properties that took the long the longest to sell (90% on-market days), the percentage of listing price for the 10% of properties that received the lowest percentage of listing price (10% sales price ratio), the percentage of listing price received by the 10% of properties that received the highest percentage of listing price (90% sales price ratio), the median number of on-market days, and any other measures that are to be modeled.) 

Referring to claim 5,

Bolen further teaches, wherein the receiving data regarding the subject real estate listing includes pulling MLS data.  (Bolen paragraph 42 teaching the raw data feed is acquired from one or more MLS databases such as 101, 102 and 103 using either pull or push technology. While the raw data feed may be provided in any of a variety of different standards, a suitable standard for real estate data is the Real Estate Transaction Standard (“RETS”).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Woodard in view of Bolen to incorporate wherein the receiving data regarding the subject real estate listing includes pulling MLS data with the motivation of obtaining particular data from a particular source in response to a request to facilitate the decision making process of a seller. (Bolen paragraphs 38 and 42)

Referring to claim 6,

Bolen further teaches, further comprising displaying the output in an interactive manner. (72 maybe Bolen paragraph 84 teaching FIG. 7 shows a characteristics by size screen 600. Selecting the “characteristics by size” button 314 causes the characteristics by size screen 600 to be displayed by the characteristic by price/size application 162. The characteristics by price/size application 162 helps a seller develop a listing strategy by examining key characteristics of a house based on comparative size over time. Bolen paragraph 85 teaching a selection criteria area 630 appears which contains a pulldown area selector 631, a pulldown size range selector 632, and a pulldown characteristic selector 633. The options available with the characteristic selector 633 may be quite comprehensive, and include, for example, the median sold price, the average list price, the percentage reduction, the low sale, or the high sale; the average age in years, the oldest, the newest, or the average year built; the average price per square foot, the least, or the most; the average time to sell (days on market or “DOM”), the least, or the most; and the total number of sales for all properties, for bank owned (real estate owned or “REO”), for short sales, total distressed sales, or percentage distressed sales. Additional buttons 634-638 may be provided for quickly and conveniently selecting common characteristics such as, respectively, the median sold price, the average age in years, the average price per square foot, the total number of sales, and the average time to sell. The characteristics by size header 620 may include a title which not only contains the selected area and size range, but also the name of the specific characteristics selected. A results display area 640 displays the results of the user's query in any desired form, illustratively as a bar graph. Bolen paragraph 86 teaching the results display area 640 may dynamically change as different characteristics are selected.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Woodard in view of Bolen to incorporate further comprising displaying the output in an interactive manner with the motivation of updating the output in a dynamic manner as a result of changes in selections made by a user. (Bolen paragraph 86)

Referring to claim 7,

Woodard further discloses, further comprising displaying the output as a graph. (Woodard paragraph 42 disclosing during execution of step 2714, a relationship between the sequence of values of n, i.e., the number of showings that a property received within a time period N after being listed, and one or more desired statistical measures is derived. The desired statistical measures can include, for example, the number of expected on-market days, or the expected percentage of listing price that the newly-listed property will receive. In step 2716, the modeled relationship is represented in a form that it can be used, such as in a formula, table, or graph.)

Referring to claim 8,

Woodard further discloses, wherein the graph includes a line graph based on the current price over a time period.  (Woodard paragraph 9 disclosing the method analyzes a particular real property that is listed at a particular price, and which has been viewed a measured number of times during a time period after its listing. Woodard paragraph 42 disclosing during execution of step 2714, a relationship between the sequence of values of n, i.e., the number of showings that a property received within a time period N after being listed, and one or more desired statistical measures is derived. The desired statistical measures can include, for example, the number of expected on-market days, or the expected percentage of listing price that the newly-listed property will receive. In step 2716, the modeled relationship is represented in a form that it can be used, such as in a formula, table, or graph. The examiner is interpreting that the modeled relationship can be in the form of a graph such as a line graph)

Referring to claim 9,

Woodard further discloses, wherein the graph includes a line graph based on the suggested price over a time period.   Woodard paragraph 9 disclosing the method analyzes a particular real property that is listed at a particular price, and which has been viewed a measured number of times during a time period after its listing. The method begins by analyzing a listing and sales database that contains transaction information corresponding to a plurality of real property listings with similar characteristics to the real property for which an estimate is to be generated (“newly listed property”). Woodard paragraph 42 disclosing during execution of step 2714, a relationship between the sequence of values of n, i.e., the number of showings that a property received within a time period N after being listed, and one or more desired statistical measures is derived. The desired statistical measures can include, for example, the number of expected on-market days, or the expected percentage of listing price that the newly-listed property will receive. In step 2716, the modeled relationship is represented in a form that it can be used, such as in a formula, table, or graph. The examiner is interpreting that the modeled relationship can be in the form of a graph such as a line graph.

Referring to claim 10,

Woodard further discloses wherein the graph includes a line graph representing a number of showings based on the current price.  (Woodard paragraph 9 disclosing the method analyzes a particular real property that is listed at a particular price, and which has been viewed a measured number of times during a time period after its listing. The method begins by analyzing a listing and sales database that contains transaction information corresponding to a plurality of real property listings with similar characteristics to the real property for which an estimate is to be generated (“newly listed property”). Woodard paragraph 42 disclosing during execution of step 2714, a relationship between the sequence of values of n, i.e., the number of showings that a property received within a time period N after being listed, and one or more desired statistical measures is derived. The desired statistical measures can include, for example, the number of expected on-market days, or the expected percentage of listing price that the newly-listed property will receive. In step 2716, the modeled relationship is represented in a form that it can be used, such as in a formula, table, or graph. The examiner is interpreting that the modeled relationship can be in the form of a graph such as a line graph.)

Referring to claim 11,

Woodard further discloses, wherein the graph includes a line graph representing a number of showings based on the suggested price. (Woodard paragraph 9 disclosing the method analyzes a particular real property that is listed at a particular price, and which has been viewed a measured number of times during a time period after its listing. The method begins by analyzing a listing and sales database that contains transaction information corresponding to a plurality of real property listings with similar characteristics to the real property for which an estimate is to be generated (“newly listed property”). Woodard paragraph 42 disclosing during execution of step 2714, a relationship between the sequence of values of n, i.e., the number of showings that a property received within a time period N after being listed, and one or more desired statistical measures is derived. The desired statistical measures can include, for example, the number of expected on-market days, or the expected percentage of listing price that the newly-listed property will receive. In step 2716, the modeled relationship is represented in a form that it can be used, such as in a formula, table, or graph.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 20110251974) in view of Bolen (US 20150269264) and Packes et al. (US 20150242747). 

Referring to claim 4,

Woodard in view of Bolen does not explicitly disclose, wherein the receiving data regarding the subject real estate listing includes receiving the suggested price via a slider bar on the handheld device. 

However Packes, which is directed to a real estate evaluation platform, teaches wherein the receiving data regarding the subject real estate listing includes receiving the suggested price via a slider bar on the handheld device. (Packes paragraph 71 teaching for example the REP may predict the trend of the pricing evolution for the property in the next X months based on inputs such as the estimated property value, trends data, and/or the like. In another implementation, the value predicted (e.g., at step 537) may be the predicted price of the property in the future. For example, the REP may predict the price of the property over the next X months based on inputs such as the estimated property value, the direction of the market, and/or the like. Packes paragraph 84 teaching a user 718 may provide instructions 763 (e.g., at a step 9) to evaluate (e.g., estimate value, predict value, etc.) a property to a user client 722 (e.g., a desktop, a laptop, a tablet, a smartphone, etc.). In one implementation, the user may utilize a website to input instructions. In another implementation, the user may utilize a mobile app to input instructions. In yet another implementation, the user may utilize an external application (e.g., that utilizes an API to communicate with the REP) to input instructions.  Packes 108 teaching that the UI elements may include widgets such as sliders that may be used to obtain input from a user.) 

One of ordinary skill in the art would have been motivated before the effective filing date to combine the invention disclosed in Woodard and Packes as they are directed to the same field of endeavor of the facilitating the sale of a property.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Woodard in view of Bolen and Packes to incorporate wherein the receiving data regarding the subject real estate listing includes receiving the suggested price via a slider bar on the handheld device with the motivation of enabling users to see how the estimated value affects the predicted price of the property in the future. (Packes paragraph 71)

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bolen (US 20150269264) in view of Woodard et al. (US 20110251974). 

Referring to claim 12,

Bolen discloses

A handheld device, comprising: a power supply; (Bolen paragraph 40 disclosing the system may be implemented in one or more application programs running on one or more computer with one or more operating system, where the computers may be laptop computers, tablets and various processors and non-transitory electronic storage mediums. The examiner is interpreting that the computers include a power supply.)

a memory to store executable instructions for operation of a predictive showings change application;  (Bolen paragraph 36 disclosing one should appreciate the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). The software instructions preferably configure the computing device to provide the roles, responsibilities, or other functionality as discussed below with respect to the disclosed apparatus. Bolen paragraph 40 disclosing the system may be implemented in one or more application programs running on one or more computer with one or more operating system, where the computers may be laptop computers, tablets and various processors and non-transitory electronic storage mediums.)

a processor in communication with the memory and the power supply, the processor operable to execute the executable instructions to receive data regarding a subject real estate listing and a multiple of comparable real estate listings on the predictive showings change application; (Bolen paragraph 36 disclosing one should appreciate the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). The software instructions preferably configure the computing device to provide the roles, responsibilities, or other functionality as discussed below with respect to the disclosed apparatus. Bolen paragraph 40 disclosing the system may be implemented in one or more application programs running on one or more computer with one or more operating system, where the computers may be laptop computers, tablets and various processors and non-transitory electronic storage mediums.)
and a display in communication with the processor, the display configured for displaying an output on the predictive showings change application (Bolen paragraph 36 disclosing one should appreciate the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). The software instructions preferably configure the computing device to provide the roles, responsibilities, or other functionality as discussed below with respect to the disclosed apparatus. Bolen paragraph 62-63 disclosing FIG. 2 shows how the applications 160 interact with the transacting user 195 through a graphical user interface (“GUI”) 200. The GUI 200 includes various information display areas for communicating information to the users, as well as various user-operable virtual controls such as virtual buttons and selectors, including such selectors as pull-down lists, pop-up lists, and scrolling display areas. As the various types of selectors are generally interchangeable, reference herein to any particular type of selector is illustrative. Selectors may also display information, while information display areas may contain user-selectable links, virtual selectors, and such. 
However, Woodard teaches,
that compares a number of showings for a suggested price of the subject real estate listing compared to a number of showings based on the multiple of comparable real estate listings.  (Woodard paragraph 9 disclosing the method analyzes a particular real property that is listed at a particular price, and which has been viewed a measured number of times during a time period after its listing. The method begins by analyzing a listing and sales database that contains transaction information corresponding to a plurality of real property listings with similar characteristics to the real property for which an estimate is to be generated (“newly listed property”). Woodard paragraph 42 disclosing during execution of step 2714, a relationship between the sequence of values of n, i.e., the number of showings that a property received within a time period N after being listed, and one or more desired statistical measures is derived. The desired statistical measures can include, for example, the number of expected on-market days, or the expected percentage of listing price that the newly-listed property will receive. In step 2716, the modeled relationship is represented in a form that it can be used, such as in a formula, table, or graph.)

One of ordinary skill in the art would have been motivated before the effective filing date to combine the invention disclosed in Bolen and Woodard as they are directed to the same field of endeavor of the facilitating the sale of a property.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Bolen in view of Woodard to incorporate that compares a number of showings for a suggested price of the subject real estate listing compared to a number of showings based on the multiple of comparable real estate listings with the motivation of seeing how the subject real estate showings compare to that of the comparable listings.  (Woodard paragraph 44)

Referring to claim 13,

Bolen further discloses, wherein the executable instructions include executable instruction to display the output in an interactive manner.  (Bolen paragraph 36 disclosing  One should appreciate the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). The software instructions preferably configure the computing device to provide the roles, responsibilities, or other functionality as discussed below with respect to the disclosed apparatus. Bolen paragraph 84 disclosing FIG. 7 shows a characteristics by size screen 600. Selecting the “characteristics by size” button 314 causes the characteristics by size screen 600 to be displayed by the characteristic by price/size application 162. The characteristics by price/size application 162 helps a seller develop a listing strategy by examining key characteristics of a house based on comparative size over time. Bolen paragraph 85 A selection criteria area 630 appears which contains a pulldown area selector 631, a pulldown size range selector 632, and a pulldown characteristic selector 633. The options available with the characteristic selector 633 may be quite comprehensive, and include, for example, the median sold price, the average list price, the percentage reduction, the low sale, or the high sale; the average age in years, the oldest, the newest, or the average year built; the average price per square foot, the least, or the most; the average time to sell (days on market or “DOM”), the least, or the most; and the total number of sales for all properties, for bank owned (real estate owned or “REO”), for short sales, total distressed sales, or percentage distressed sales. Additional buttons 634-638 may be provided for quickly and conveniently selecting common characteristics such as, respectively, the median sold price, the average age in years, the average price per square foot, the total number of sales, and the average time to sell. The characteristics by size header 620 may include a title which not only contains the selected area and size range, but also the name of the specific characteristics selected. A results display area 640 displays the results of the user's query in any desired form, illustratively as a bar graph.)

Referring to claim 14,

Bolen further discloses, wherein the executable instructions include executable instruction to display the output as a graph.   (Bolen paragraph 36 teaching one should appreciate the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). The software instructions preferably configure the computing device to provide the roles, responsibilities, or other functionality as discussed below with respect to the disclosed apparatus. Bolen paragraph 85 teaching a results display area 640 displays the results of the user's query in any desired form, illustratively as a bar graph.)

Referring to claim 15,

Bolen further discloses, wherein the executable instructions include executable instruction to display the output as a line graph ((Bolen paragraph 36 teaching one should appreciate the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). The software instructions preferably configure the computing device to provide the roles, responsibilities, or other functionality as discussed below with respect to the disclosed apparatus. Bolen paragraph 85 teaching a results display area 640 displays the results of the user's query in any desired form, illustratively as a bar graph. The examiner is interpreting that the results may be displayed as a line graph alternatively to a bar graph.)

Bolen does not disclose the output as a line graph that compares the number of showings for the suggested price of the subject real estate listing compared to the number of showings based on the multiple of comparable real estate listings over a time period.  

However Woodard further teaches the output as a line graph that compares the number of showings for the suggested price of the subject real estate listing compared to the number of showings based on the multiple of comparable real estate listings over a time period.   ((Woodard paragraph 9 disclosing the method analyzes a particular real property that is listed at a particular price, and which has been viewed a measured number of times during a time period after its listing. The method begins by analyzing a listing and sales database that contains transaction information corresponding to a plurality of real property listings with similar characteristics to the real property for which an estimate is to be generated (“newly listed property”). Woodard paragraph 42 disclosing during execution of step 2714, a relationship between the sequence of values of n, i.e., the number of showings that a property received within a time period N after being listed, and one or more desired statistical measures is derived. The desired statistical measures can include, for example, the number of expected on-market days, or the expected percentage of listing price that the newly-listed property will receive. In step 2716, the modeled relationship is represented in a form that it can be used, such as in a formula, table, or graph.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Bolen in view of Woodard to incorporate the output as a line graph that compares the number of showings for the suggested price of the subject real estate listing compared to the number of showings based on the multiple of comparable real estate listings over a time period with the motivation of comparing the showings of a subject real estate property over a particular period of time to that of comparable listings. (Woodard paragraph 37) 

Referring to claim 16,

Bolen further discloses, wherein the time period is user selectable. Bolen paragraph 72 disclosing a selection criteria area 430 is provided to allow the transacting user 195 to establish the search criteria. Illustratively, the selection criteria area 430 includes a pulldown area selector 432, a pulldown price range selector 434, and four “time period” buttons 436-439 for selecting a desired listing or sales period, illustratively the last 365 days, the last 180 days, the last 90 days, and the last 30 days respectively.
  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolen (US 20150269264) in view of Woodard et al. (US 20110251974) and Butler et al. (US 20140258042). 

Referring to claim 17,

Bolen in view of Woodard does not disclose, wherein the receiving data regarding the subject real estate listing is the current price as input by a user. 

However Butler, which is directed to facilitating real estate transactions, teaches, wherein the receiving data regarding the subject real estate listing is the current price as input by a user. (Butler paragraph 21 disclosing in step 202, the seller enters information about a residential property for sale. Preferably, the seller first identifies the type of residential structure, which may be a single family residence, condominium, townhome, multi-unit residence, mobile home, or land zoned for residential use. Additional information entered by the seller preferably includes one or more of the property address, space size, lot size, number of bedrooms, number of bathrooms, the asking price, the lease term (if applicable) and any other information relevant to the sale of the property.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Bolen and Butler as they are directed to the same field of endeavor of facilitating the sale of real estate property.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Bolen in view of Woodard and Butler to incorporate wherein the receiving data regarding the subject real estate listing is the current price as input by a user with the motivation of enabling users to enter relevant information with regards to a sale of a property. (Butler paragraph 21)

Referring to claim 18,

Butler further teaches wherein the receiving data regarding a subject real estate listing is the current price as received by a listing recommendation server.  (Butler paragraph 23 teaching the server may obtain some or all information about the property via third party sources and/or publicly available records. The user may, for example, provide login credentials to the server and authorize the server to access otherwise-restricted information from third party sources. The server may also confirm user-provided information by consulting third party and/or publicly available records, and such confirmation may be indicated in the property listing. See also Butler paragraphs 27-28. The examiner is interpreting that the current price of the property would be included as information regarding a property.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Bolen in view of Woodard and Butler to incorporate wherein the receiving data regarding a subject real estate listing is the current price as received by a listing recommendation server with the motivation of obtaining relevant information regarding a property from a third-party or publically available records. (Butler paragraph 23) 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 20110251974) in view of Bolen (US 20150269264) and Packes et al. (US 20150242747). 

Referring to claim 19,

Bolen in view of Woodard does not disclose wherein the receiving data regarding a subject real estate listing is received as input via a slider.
 (Packes paragraph 71 teaching for example the REP may predict the trend of the pricing evolution for the property in the next X months based on inputs such as the estimated property value, trends data, and/or the like. In another implementation, the value predicted (e.g., at step 537) may be the predicted price of the property in the future. For example, the REP may predict the price of the property over the next X months based on inputs such as the estimated property value, the direction of the market, and/or the like. Packes paragraph 84 teaching a user 718 may provide instructions 763 (e.g., at a step 9) to evaluate (e.g., estimate value, predict value, etc.) a property to a user client 722 (e.g., a desktop, a laptop, a tablet, a smartphone, etc.). In one implementation, the user may utilize a website to input instructions. In another implementation, the user may utilize a mobile app to input instructions. In yet another implementation, the user may utilize an external application (e.g., that utilizes an API to communicate with the REP) to input instructions.  Packes 108 teaching that the UI elements may include widgets such as sliders that may be used to obtain input from a user.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Bolen and Packes as they are directed to the same field of endeavor of facilitating the sale of real estate property.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Bolen in view of Woodard and Packes to incorporate wherein the receiving data regarding a subject real estate listing is received as input via a slider with the motivation of enabling users to see how the estimated value affects the predicted price of the property in the future. (Packes paragraph 71)



            Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarre et al. (US 20110066561) in view of Bolen (US 20150269264).

Referring to claim 22,

Lazarre does not disclose wherein the receiving specific filters to identify the multiple of comparable properties includes selecting filters from MLS data. 

However Bolen teaches, wherein the receiving specific filters to identify the multiple of comparable properties includes selecting filters from MLS data. (Bolen paragraph 48 teaching a listing categorization/mapping module and database 132 populates a database of the listings in a particular MLS along with their respective corresponding price ranges and square foot ranges. Queries based on price range, square foot range, or both may be performed quickly and efficiently on this data set.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Lazarre and Bolen as they are directed to the same field of endeavor of facilitating the sale of real estate property.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Lazarre in view of Bolen to incorporate wherein the receiving specific filters to identify the multiple of comparable properties includes selecting filters from MLS data with the motivation of enabling users to apply filters to search on a non-publically available database. (Bolen paragraphs 5 and 48)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Flint et al. (US Patent No. 10,380,653) – directed to estimated valuation of a target property. 

Martin et al. (US 20180225783) – directed to determining and depicting property characteristic distributions in updatable sub-markets for a subject property. See at least Martin paragraphs 6, 25, 28, 30, 32, 80, and 106.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689